Case 1:20-cv-22979-KMW Document 31 Entered on FLSD Docket 12/02/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-22979-CIV-WILLIAMS

  EDG HOSPITALITY MIAMI
  AIRPORT, LLC,

        Plaintiff,

  v.

  INDEMNITY INS. CO. OF N. AM., et al.,

       Defendants.
  _____________________________________/

                                          ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’s

  Report and Recommendation (DE 22) on Defendants’ Motion to Dismiss (DE 16).

  Defendants filed no objections to the Report.

        Upon an independent review of the Report, the record, and applicable case law,

  it is ORDERED AND ADJUDGED as follows:

        1. The Report (DE 22) is AFFIRMED AND ADOPTED.

        2. Defendants’ Motion to Dismiss (DE 16) is DENIED.

        3. Defendants shall answer the Amended Complaint within 14 days of the date

            of this Order.

  DONE AND ORDERED in Chambers in Miami, Florida, this 1st day of December, 2020.
